EXHIBIT 10.1
 
UNITED STATES OF AMERICA
STATE OF IOWA
IOWA FINANCE AUTHORITY
 
Manufacturing Facility Revenue Note
(Art’s-Way Manufacturing Co., Inc. Project), Series 2010
 
Dated Date: May 28, 2010
 
No. R-1
$1,300,000

 
The Iowa Finance Authority, a public instrumentality and agency of the State of
Iowa, duly organized and validly existing under the laws of the State of Iowa
(the “Issuer”), for value received, hereby promises to pay to the order of The
First National Bank of West Union, or registered assigns (the “Lender”), at its
offices in West Union, Iowa, or such other place as the Lender may designate in
writing, from the source and in the manner hereinafter provided, the principal
sum of ONE MILLION THREE HUNDRED THOUSAND DOLLARS ($1,300,000), with interest on
the outstanding principal balance at the interest rate of 3.5%.  The principal
and interest shall be paid in any coin or currency which at the time or times of
payment is legal tender for the payment of public and private debts in the
United States of America.  Interest shall be computed on an actual/360 day
basis.
 
(i)           Commencing on the 1st day of July, 2010 and continuing on the 1st
day of each month thereafter to and including June 1, 2020 (the “Maturity Date”)
monthly installments of principal and interest shall be paid in accordance with
Schedule A; and
 
(ii)           On the Maturity Date, all remaining outstanding principal of this
Note plus accrued interest thereon shall be immediately due and payable.
 
In the event of a Determination of Taxability (as defined in the hereinafter
referred to Loan Agreement) the Interest Rate on this Note shall increase to a
rate of interest equal to the rate of interest which will produce the tax
equivalent yield to the Lender as the yield on the Note to the Lender
immediately prior to such Date of Taxability (as defined in the hereinafter
referred to Loan Agreement) and the Issuer shall forthwith pay to the Lender the
aggregate difference between (i) the amounts actually paid hereunder between the
Date of Taxability (as defined in the hereinafter referred to Loan Agreement)
and the date of receipt of notice of the Determination of Taxability, and (ii)
the amounts which would have been due during such period if the increased
Interest Rate had been in effect, together with the amount of interest and
penalties, if any, incurred by the Lender as a result of such change in the
taxable status.  In addition, the Lender shall recalculate the monthly payment
amounts on the basis of the then outstanding principal balance at the increased
Interest Rate over the remaining term and thereafter such monthly payment
amounts so determined shall be the monthly payment amounts due and payable
hereunder.
 
This Note is issued by the Issuer pursuant to Chapter 16 of the Code of Iowa
(the “Act”) and pursuant to a resolution of the Board of the Issuer duly adopted
on May 12, 2010 (the “Resolution”) for the purpose of providing funds to make a
loan (the “Loan”) to Art’s-Way Manufacturing Co., Inc. (the “Borrower”),
pursuant to the terms of a Loan Agreement dated as of May 1, 2010 (the “Loan
Agreement”) for the purpose of financing the costs of acquisition, equipping and
improving of an approximately 190,000 square foot facility and ancillary
buildings and land improvements to be used by the Borrower to manufacture
agricultural equipment and machinery products located at 800 Hwy 150 South, West
Union, Iowa and paying for costs associated with the issuance of this Note.
 
 
1

--------------------------------------------------------------------------------

 
 
This Note constitutes a special, limited obligation of the Issuer, payable
solely from proceeds of the Note and revenues and other amounts derived under
the Loan Agreement.  The Note, the interest thereon and any other payments or
costs incident thereto do not constitute an indebtedness or a loan of the credit
of the Issuer, the State of Iowa or any political subdivision thereof within the
meaning of any constitutional or statutory provisions.  The Issuer does not
pledge its faith or credit nor the faith or credit of the State of Iowa nor any
political subdivision of the State of Iowa to the payment of the principal of,
the interest on or any other payments or costs incident to the Note.  The
issuance of the Note and the execution of any documents in relation thereto do
not directly, indirectly or contingently obligate the State of Iowa or any
political subdivision of the State of Iowa to apply money from or levy or pledge
any form of taxation whatever to the payment of the principal of or interest on
the Note or any other payments or costs incident thereto.  The Issuer has no
taxing power.
 
The terms of the Loan Agreement will require payments by the Borrower which,
together with other money available therefor, will be sufficient to provide for
the payment of the principal of, premium, if any, and interest on the Note.  The
obligation of the Borrower to make payments is secured by a Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Financing Statement from
the Borrower to the Lender dated as of May 1, 2010, creating a lien on and
security interest in certain real estate, buildings, equipment and fixtures
located in West Union, Iowa (the “Mortgage”).
 
Under certain circumstances set forth in the Loan Agreement, the Issuer may
issue Additional Notes (as defined in the Loan Agreement) and the Borrower may
incur Parity Obligations (as defined in the Loan Agreement) ranking on a parity
with the Note, equally and ratably secured by the Mortgage.
 
This Note shall be subject to optional prepayment, in whole or in part, on any
Business Day (as defined in the Loan Agreement), without premium or penalty.
 
Upon any such prepayment of principal, the monthly payment amounts shall not be
adjusted by the Lender to reflect the results of such prepayment.  Notice of the
exercise of the Borrower’s option to prepay the Note shall be given to the
Lender by delivery in person, by electronic means or by certified or registered
mail, addressed to the Lender at its registered address, not less than thirty
days prior to the date fixed for prepayment.  At the date fixed for prepayment,
funds shall be paid to the Lender at its registered address.
 
This Note shall not be transferred or held by more than one registered holder at
any given time.  This Note is transferable upon the books of the Issuer at the
office of the Secretary of the Board of the Issuer (the “Secretary”), by the
registered holder in person or by its attorney duly authorized in writing, upon
surrender hereof together with a written instrument of transfer satisfactory to
the Secretary, duly executed by the registered holder or its duly authorized
attorney.  Upon such transfer, the Secretary will note the date of registration
and the name and address of the newly registered holder in the registration
blank appearing below.  Alternatively, the Secretary will, at the request of the
registered holder, issue a replacement Note in an aggregate principal amount
equal to the unpaid principal balance of this Note, and of like tenor except as
to number and principal amount, and registered in the name of the registered
holder.  The Secretary may deem and treat the person in whose name this Note is
last registered upon the books of the Secretary, with such registration noted on
the Note, as the absolute owner hereof for the purpose of receiving payment of
or on account of the principal balance, prepayment price, or interest and for
all other purposes; all such payments so made to the registered holder or upon
its order shall be valid and effectual to satisfy and discharge the liability
upon this Note to the extent of the sum or sums so paid, and the Secretary shall
not be affected by any notice to the contrary.
 
 
2

--------------------------------------------------------------------------------

 
 
All of the agreements, conditions, covenants, provisions and stipulations
contained in the Resolution, the Loan Agreement and the Mortgage are hereby made
a part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein.  Pursuant to an Assignment and Pledge
Agreement dated as of May 1, 2010 (the “Pledge Agreement”), the Issuer has
granted to the Lender a security interest in all of the Issuer’s right, title,
and interest in the Loan Agreement (except rights under Sections 4.03, 4.05,
6.04, 7.06, 7.07 and 7.09 thereof).  If an Event of Default occurs under the
Loan Agreement or the Mortgage and is not cured within any applicable grace
period, then the Lender may at its right and option declare immediately due and
payable, without further notice, the principal balance of this Note and interest
accrued by the Lender in collecting or enforcing payment thereof, whether suit
be brought or not, and all other sums due hereunder or under the Loan Agreement
or the Mortgage, anything to the contrary therein notwithstanding, and payment
thereof may be enforced and recovered in whole or in part, at any time, by one
or more of the remedies provided in this Note, the Loan Agreement or the
Mortgage.  The Lender may extend the time for payment of interest and/or
principal of this Note without notice to or consent of any party liable hereon
and without releasing any such party.
 
The remedies of the Lender and the Issuer, as provided herein and in the Loan
Agreement or the Mortgage, shall be cumulative and concurrent; may be pursued
singly, successively or together and, at the sole discretion of the Lender or
the Issuer; and may be exercised as often as occasion therefor shall occur.  The
failure to exercise any such right or remedy shall in no event be construed as a
waiver or release thereof.
 
It is intended that this Note is made with reference to and shall be construed
as an Iowa contract and governed by the laws thereof.
 
This Note has been issued without registration under state, federal or other
securities laws in reliance on an exemption therefrom.  Consequently, this Note
may not be assigned or transferred in whole or in part, nor may any
participation interest in this Note be given pursuant to any participation
agreement or otherwise except in accordance with such registration requirements
or in reliance on an applicable exemption from such registration requirements.
 
 
 
3

--------------------------------------------------------------------------------

 


IT IS HEREBY CERTIFIED AND RECITED that all conditions, acts, and things
required to exist, happen, and be performed precedent to or in the issuance of
this Note do exist, have happened and have been performed in regular and due
form as required by law.
 
IN WITNESS WHEREOF, the Iowa Finance Authority has caused this Note to be
executed by the manual or facsimile signature of the Chairperson and attested to
by the manual signature of the Secretary, and its seal, or facsimile seal, to be
affixed or imprinted hereon.
 
IOWA FINANCE AUTHORITY
 


 
By: /s/ Roger Caudron
        Chairperson
 
Attest:
 
[SEAL]
 
By: /s/ Joseph O’Nern
         Secretary
 
PROVISIONS OF REGISTRATION
 
The ownership of the unpaid principal balance of this Note and the interest
accruing therein is registered on the books of the Iowa Finance Authority, in
the name of the registered Holder last noted below.
 
Date of
 
Name and Address
 
Signature of
Registration
 
of Registered Owner
 
Secretary
             
The First National Bank of West Union,
   
Dated Date
 
West Union, Iowa
 
/s/ Joseph O’Hern
                   
                                          
 
                                            
 
                            
                                          
 
                                             
 
                            
                                          
 
                                             
 
                            
         

 
 
4